Citation Nr: 0627601	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  98-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 6, 1997, for 
the grant of a 40 percent evaluation for lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1975 to 
September 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) in Los Angeles, California of the Department of 
Veterans Affairs (VA).  

In a May 2002 decision, the Board granted an evaluation of 40 
percent for the veteran's lumbosacral strain, and remanded 
the issue of a higher evaluation on an extra-schedular basis 
for additional development and submission to the Director of 
Compensation and Pension. 

In an August 2002 rating decision, the RO effectuated the 
assignment of a 40 percent rating for the lumbosacral strain, 
effective April 6, 1997.  A notice of disagreement was 
received in August 2002 concerning the effective date 
assignment, a statement of the case was issued in December 
2003 and a substantive appeal was received in February 2004.  
The issue of an earlier effective date was merged with the 
appeal for consideration of an extra-schedular evaluation.  

In a June 2005 decision, the Board denied entitlement to a 
rating in excess of 40 percent for lumbosacral strain, to 
include on an extra-schedular basis, and remanded the issue 
of an earlier effective date prior to April 6, 1997 for a 
grant of a 40 percent evaluation for lumbosacral strain 
because the veteran had requested a Board hearing at the RO.  
In lieu of a Board hearing at the RO, a Board video 
conference hearing was held in April 2006. 

At the April 2006 hearing, the veteran offered testimony 
regarding entitlement to a higher disability rating for his 
lumbosacral strain.  The Board also notes that the August 
2002 notice of disagreement indicated that the veteran wanted 
a disability rating in excess of 40 percent.  However, in a 
December 2002 letter, the RO informed the veteran that his 
notice of disagreement only pertained to an assignment of an 
earlier effective date and that if the veteran wanted to 
appeal the 40 percent disability rating, he needed to follow 
the procedures that were attached to the Board's May 2002 
decision which determined that a 40 percent rating was 
warranted.  It does not appear that the veteran ever filed an 
appeal with the United States Court of Appeals for Veterans 
Claims.  However, it would appear that the language in the 
August 2002 notice of disagreement regarding a higher rating 
could be construed as a new claim for an increased rating.  
Under the circumstances, the new claim for an increased 
rating is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A written communication received from the veteran on July 
30, 1997, was accepted as a claim for a compensable rating 
for his service-connected lumbosacral strain. 

2.  By rating decision in October 1997, the RO assigned a 10 
percent rating to the veteran's lumbosacral strain, effective 
April 6, 1997; the veteran perfected an appeal of the October 
1997 rating decision to the Board.      

3.  In a May 2002 decision, the Board granted a 40 percent 
evaluation for the veteran's lumbosacral strain; by rating 
decision in August 2002, the RO assigned a 40 percent rating, 
effective April 6, 1997.    

4.  It was factually ascertainable as of March 21, 1997, that 
the veteran's service-connected lumbosacral strain had 
increased in severity so as to meet the criteria for a 40 
percent rating.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 21, 
1997 (but no earlier), for a 40 percent evaluation for the 
veteran's service-connected lumbosacral strain have been 
met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. 
§ 3.400, Part 4, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows in an October 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the October 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Thus, the Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a VCAA letter was 
issued in October 2004, which was after the RO's rating 
decisions.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in October 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in May 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, the October 2004 VCAA 
letter indicated that additional evidence concerning an 
increase in severity prior to April 1997 was needed to 
establish the effective date.  Further, the veteran has not 
identified any additional evidence or information, which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, any further notice with respect to 
the effective date would be requesting the same information 
that the October 2004 VCAA letter has already requested.  
Thus, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, private treatment 
records, VA treatment records and VA examination reports.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran contends that he is entitled to an effective date 
prior to April 6, 1997, for a 40 percent rating for his 
service-connected lumbosacral strain.  The veteran asserts 
that a 40 percent disability rating is warranted from the 
date of his discharge from service.  

The RO granted service connection for lumbosacral strain in 
May 1981 and assigned a noncompensable rating.  In an April 
1984 rating decision, the RO continued a noncompensable 
evaluation for the veteran's lumbosacral strain.  The veteran 
did not file a notice of disagreement to this rating 
decision.  Under the circumstances, the April 1984 rating 
decision became final.  38 U.S.C.A. § 7105(c).  On July 30, 
1997, the veteran filed a claim for an increased rating for 
his lumbosacral strain.  An October 1997 rating decision 
granted a 10 percent evaluation for the veteran's lumbosacral 
strain, effective April 6, 1997.  In a May 2002 decision, the 
Board granted a 40 percent disability rating, which was 
subsequently assigned by the RO (effective April 6, 1997) in 
an August 2002 rating decision. 

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

The veteran's current claim was received on July 30, 1997.  
The RO determined that it was factually ascertainable as of 
April 6, 1997 that the criteria for a 10 percent rating were 
met for the veteran's lumbosacral strain.  Since April 6, 
1997 was within the one year period prior to July 30,1997, 
the RO assigned this effective date.  In its May 2002 
decision, the Board assigned a 40 percent rating, which the 
RO effectuated in an August 2002 rating decision, effective 
April 6, 1997.  Thus, it remains for consideration whether it 
was factually ascertainable that the criteria for a 40 
percent rating were met as of any earlier date within the one 
year period prior to the July 30, 1997, claim; that is, from 
July 30, 1997, to April 6, 1997.  

The veteran's service-connected lumbosacral strain has been 
evaluated under the provisions of Diagnostic Code 5295.  
38 C.F.R. § 4.71a.  The Board notes that VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed above has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior 
to its effective date.  Thus, as the current claim concerns 
the period prior to April 6, 1997, the new criteria are not 
applicable. 

Under the old criteria, Diagnostic Code 5295 provides that a 
maximum scheduler rating of 40 percent is awarded when 
disability from lumbosacral strain is severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

VA treatment and private treatment records prior to April 6, 
1997 have been reviewed.  Significantly, the Board notes that 
a January 1997 private treatment record showed complaints 
related to the right lower back, hip, reflux and right knee.  
However, there were no clinical findings to show more than 
slight subjective symptoms related to the back at this time.  
The Board therefore is unable to view the January 1997 
medical report as persuasive evidence that it was factually 
ascertainable, as of that date, that a 40 percent rating (or 
any compensable rating) was warranted.  

However, the veteran was subsequently seen on March 21, 1997, 
with complaints of increasing low back pain.  Although not 
entirely legible, it appears that this report documents 
clinical findings of decreased range of motion on flexion, 
paraspinal muscle tenderness and positive straight leg 
raising.  Follow-up treatment records over the next several 
days document recurrent muscle spasms.  In view of these 
documented clinical findings, the Board (resolving all 
reasonable doubt in the veteran's favor) finds that is was 
factually ascertainable as of March 21, 1997, that the 
criteria for a 40 percent disability rating were met.     

However, the preponderance of the evidence is against a 
finding that it was factually ascertainable that there was in 
increase in severity so as to meet the criteria for a 40 
percent rating at any time (earlier than March 21, 1997) 
during the one year period prior to the July 30, 1997, claim 
for an increased rating.  The medical records from July 30, 
1996, to March 21, 1997 do not show an objective finding of 
severe limitation of the lumbar spine to warrant a 40 percent 
rating under Diagnostic Code 5292 or favorable ankylosis of 
the lumbar spine under Diagnostic Code 5289.  Lastly, there 
was no objective finding of severe recurring attacks with 
intermittent relief during this period to warrant a 40 
percent under Diagnostic Code 5293.  

In sum, an effective date of March 21, 1997, is warranted for 
assignment of a 40 percent rating for the veteran's service-
connected low back disability.  However, after reviewing the 
evidence, the Board finds that during the one year period 
prior to the July 30, 1997, claim, it was not factually 
ascertainable prior to March 21, 1997, that there had been an 
increase in severity so as to meet the criteria for a 40 
percent rating.  


ORDER

Entitlement to an effective date of March 21, 1997, is 
warranted for assignment of a 40 percent rating for the 
veteran's service-connected low back disability.  To this 
extent, the appeal is granted, subject to applicable laws and 
regulations governing payment of VA monetary benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


